[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CASE MANAGEMENT ORDER #7
A case management conference was conducted on September 7, 1999, following oral argument on fourteen motions for summary judgment filed by defendants Ernst  Young, LLP, Levy  Droney, P.C. and Joseph Vitale. Trial of the claims of seven "vanguard" CT Page 13263 plaintiffs has long been scheduled to commence on October 4, 1999. On September 1, 1999, the plaintiffs claimed the case for trial by jury. The court's offer to conduct a pretrial settlement conference was declined by counsel for defendants Levy  Droney and Vitale. Counsel for defendant Ernst  Young having indicated that settlement attempts are unlikely to be fruitful until the resolution of the motions for summary judgment, the court will not have time available to conduct such a conference before trial and any efforts will have to be conducted between the parties without court assistance.
After discussion with counsel concerning current and anticipated issues, the following orders are hereby entered:
1. Defendants Vitale and Levy  Droney having indicated an intention to file motions addressed to the plaintiff's pleading in response to their special defenses and counterclaim, and the trial schedule having been chosen by the parties many months ago, the court will exercise its authority to vary the deadlines for pleadings (Practice Book § 23-14) as follows: any requests to revise by any defendant is due no later than on September 9, 1999; any response no later than September 13, 1999, any motion to strike no later than September 15, 1999, any response no later than September 21, 1999, and any rebuttal thereto no later than September 23, 1999. All the pleadings listed shall be sent by facsimile transmission or hand delivery on the date of filing to all counsel and to the court. An original of each pleading should be subsequently filed with the court. No party indicated a desire to file any further motion for summary judgment, and leave of the court must be sought to file such motion, the case having been scheduled for trial.
2. A trial management conference will be conducted on September 24, 1999 at 10:00 a.m. Counsel have already been advised that they are required to premark all exhibits, using numbers, not letters, and that requests to charge will be due on October 4, 1999.
3. Any outstanding motions for which adjudication is sought, including those directed at issued subpoenas, shall be claimed for adjudication by filing a Request for Expedited Adjudication. Oral argument will not be granted on such motions. Any disputes concerning discovery will not be decided unless accompanied by the required affidavit setting CT Page 13264 forth actual and bonafide attempts to resolve the issue.
Beverly J. Hodgson Judge of the Superior Court